Per Curiam:
This was an action to recover damages for the alleged negligence of the defendant. Upon the trial, at the close of. the case, by peiv mission of the court a juror was allowed to be withdrawn. Thereafter plaintiff moved for leave to amend his complaint in order to enable him to set up with more particularity the defects complained of. The order appealed from granted the motion upon the payment of twenty dollars costs.
The order should be modified by providing for the payment by the plaintiff of all taxable costs to the date of the motion, for leave to amend, with ten dollars costs of that motion, and as so modified affirmed, without costs in this court.
Present — O’Brien, P. J., Ingraham, Clarke, Houghton and Scott, JJ.
Order modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice.